Citation Nr: 1019984	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an abnormal 
electrocardiogram (ECG).  

2.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the right knee.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the left knee.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a low back injury.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right hip injury.  

6.  Entitlement to an effective date prior to December 1, 
2007 for additional compensation for a dependent child based 
upon school attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1982 to September 
1982, from November 1984 to October 1988, and from August 
1992 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 and January 2008 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in North Little Rock, Arkansas.  

The Veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge at the RO in Little Rock, Arkansas, 
in December 2009.  A written transcript of this hearing has 
been prepared and incorporated into the evidence of record.  
The Veteran submitted additional evidence to the Board during 
this hearing.  However, she also submitted a waiver of RO 
consideration of this evidence.  As such, a remand is not 
necessary for initial consideration of this evidence.  

The issues of entitlement to initial disability ratings in 
excess of 10 percent for the Veteran's service-connected 
right knee bursitis, left knee bursitis, low back disability, 
and right hip disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's abnormal ECG was found to be a normal 
variant, and there is no evidence of a current diagnosis of 
an underlying cardiovascular disorder.

2.  The Veteran's child started school on August 13, 2007, 
and subsequently turned 18 years of age on November [redacted], 2007.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for an abnormal ECG, or any underlying 
cardiovascular disorder, have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

2.  The criteria for establishing entitlement to an effective 
date prior to December 1, 2007 for additional compensation 
for a dependent child based upon school attendance have not 
been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.667 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between a Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the service connection claim decided herein, a 
letter sent to the Veteran in October 2004 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  While the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned), as the claim is being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Regarding the claim of entitlement to an effective date for 
additional compensation for a dependent child, this case is 
one in which the law is dispositive of the issue.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the 
duties to notify and assist are not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  Further, VA has not duty 
to assist the Veteran in obtaining evidence where, as here, 
there is no reasonable possibility that any further 
assistance would aid her in substantiating her claim.  38 
U.S.C.A. § 5103A (West 2002): Wensch v. Principi, 15 Vet. 
App. 362 (2001).  
Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
treatment records.  Also, the Veteran received a VA medical 
examination in December 2004, and VA has obtained these 
records.  Copies of the Veteran's private medical records 
have also been incorporated into the evidence of record.  
Significantly, neither the Veteran nor her representative 
have identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
yet been obtained.  

The Board notes that the Veteran's representative asserted 
during the December 2009 hearing that the Veteran should be 
afforded an additional VA examination for her claim of 
entitlement to service connection for an abnormal ECG.  
However, the Board finds that a VA examination, in addition 
to the one already supplied to the Veteran in December 2004, 
would serve no useful purpose in this case.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
the present case, there is no evidence of an in-service 
disease or injury related to an actual cardiovascular 
condition.  According to the Veteran's service treatment 
records, the Veteran's abnormal ECG was a result of a normal 
variant, and the Veteran's heart was noted to be normal upon 
separation from active duty.  The absence of a cardiovascular 
disorder was confirmed upon examination in December 2004.  
Therefore, an additional medical examination would serve no 
useful purpose in this case, since the requirement of an in-
service disease or injury to establish a service connection 
claim cannot be met upon additional examination.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection for an Abnormal ECG

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

The Veteran contends that she is entitled to service 
connection for an abnormal ECG.  However, the record does not 
contain any evidence of an actual disability associated with 
the Veteran's claimed abnormal ECG.  As such, service 
connection is not warranted.  

The Veteran's service treatment records demonstrate that she 
underwent an ECG in March 1999.  The Veteran was found to 
have low voltage ventricular depolarization.  The examining 
physician noted that this could be pulmonary disease, 
pericardial effusion, or a normal variant.  The Veteran 
underwent a follow-up evaluation several weeks later.  The 
physician concluded that the low voltage readings in the 
Veteran's previous ECG represented a normal variant, since 
she had a normal chest X-ray and denied any chest pain or 
shortness of breath (aside from during her menstrual cycle).  
Low voltage readings were again found during a May 2004 ECG.  
However, the Veteran's heart was noted to be normal upon 
examination and she denied having, or ever having had, 
shortness of breath, chest pain, or heart trouble.  
Therefore, there is no evidence of a chronic disability or 
associated symptomatology related to the Veteran's abnormal 
in-service ECG.  

The Veteran was afforded a VA general examination in December 
2004.  The examiner noted that the Veteran reported being 
told in the past that she had an abnormal EKG ("EKG" and 
"ECG" are both abbreviations for echocardiogram).  
Specifically, the abnormality consisted of low voltage.  The 
Veteran was given a cardiac work-up to evaluate this, and 
even though the findings persisted on the EKG, she was told 
that there was no evidence of any cardiovascular disease and 
apparently the EKG findings did not represent any abnormal 
physiologic or anatomic abnormality of the cardiovascular 
system.  This assertion by the Veteran is supported by her 
service treatment records.  Examination revealed the 
Veteran's heart to have a regular rhythm without audible 
murmurs and her chest was symmetrical and clear with good 
breath sounds.  The Veteran also made no complaints of 
dizziness.  The examiner concluded that there was no 
underlying cardiovascular disease associated with the 
Veteran's abnormal EKG.  

The record also contains a new patient evaluation dated June 
2005.  According to the Veteran, she was suffering from chest 
discomfort and dizziness at such time.  However, examination 
revealed the heart to have a regular rate and rhythm without 
murmurs, rubs or gallops.  No cardiac condition was diagnosed 
at this time.  There is no subsequent evidence of treatment 
for a heart or chest condition of record, aside from the 
Veteran's report of occasional chest discomfort during her 
December 2009 hearing testimony.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for the 
residuals of an abnormal ECG.  While the evidence 
demonstrates that the Veteran did have an abnormal ECG in 
service, this was interpreted to be a normal variant after 
further evaluation.  This opinion was based on a normal chest 
X-ray and the absence of symptoms associated with a cardiac 
condition.  Therefore, there is no evidence of an actual 
disease, injury or disorder related to the cardiovascular 
system during active military service.  Following service, 
the Veteran was afforded a VA examination in December 2004, 
and the conclusion was that she did not suffer from an 
underlying cardiovascular disease related to her in-service 
abnormal ECG.  The record does not demonstrate that the 
Veteran has subsequently been diagnosed with a cardiovascular 
disorder.  There must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
an actual cardiovascular condition, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran testified in her 
December 2009 hearing that she suffered from occasional chest 
discomfort that she felt was related to the underlying 
condition that caused her abnormal in-service ECG.  However, 
this assertion is not supported by the evidence of record.  
The Veteran's service treatment records demonstrate that 
there was no underlying cardiovascular condition associated 
with her abnormal ECG, as this was determined to be a normal 
variant.  Furthermore, the December 2004 VA examiner opined 
that the Veteran suffered from no underlying cardiovascular 
disorder related to her abnormal ECG.  While the Veteran has 
complained of chest pain on occasion, there is no evidence 
suggesting that this symptomatology is somehow related to her 
military service.  Moreover, as the Veteran is competent to 
testify as to her cardiac symptomatology, such as dizziness 
and chest discomfort, she is not competent, as a layperson, 
to diagnose a cardiovascular disease.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for an abnormal ECG must be denied.

Earlier Effective Date for the Addition of a School Child

The Veteran contends that she is entitled to an earlier 
effective date for the addition of a school child.  However, 
the evidence demonstrates that the Veteran's child turned 18 
on November [redacted], 2007.  As such, an earlier effective date is 
prohibited by law.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the fact found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Pension or compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
educational institution and a claim for such benefits is 
filed within 1 year from the child's 18th birthday.  38 
C.F.R. § 3.667(a).  

The record demonstrates that the Veteran's child was born on 
November [redacted], 1989.  Therefore, the Veteran's child turned 18 
years of age on November [redacted], 2007, subsequent to her 
beginning school on August 18, 2007.  VA received the 
Veteran's Request for Approval of School Attendance in 
November 2008, prior to the Veteran's child's 19th birthday.  
As such, the Veteran's claim was received within one year of 
the child's 18th birthday.  

In a January 2009 decision, the RO granted the Veteran's 
claim and added her child as a school child, with payments 
beginning on December 1, 2007.  The evidence establishes that 
the Veteran is not entitled to pension benefits prior to this 
date, as her child did not turn 18 until November [redacted], 2007.  
38 C.F.R. § 3.667 is clear in its language that pension may 
be paid "from a child's 18th birthday."  The fact that the 
Veteran's child began college prior to her 18th birthday in 
August 2007 does not entitle the Veteran to benefits prior to 
her child's 18th birthday.  Payment of monetary benefits 
based on an award of pension may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111(a).  Therefore, since the Veteran's child 
did not turn 18 until November [redacted], 2007, December 1, 2007 is 
the earliest date the Veteran is entitled to payment.  

The Veteran testified during her December 2009 hearing that 
she did not understand why her benefit was not granted until 
November or December of 2008, and that she felt the RO should 
have granted benefits back to at least when her daughter 
turned 18.  However, while the date of the order granting the 
Veteran's sought benefits is January 2009, the evidence of 
record demonstrates that benefits were granted back to the 
Veteran's child's 18th birthday, with payments beginning on 
December 1, 2007 - the month following her 18th birthday. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an effective date prior to December 1, 2007 for the 
addition of a school child must be denied.


ORDER

Service connection for an abnormal ECG is denied.  

An effective date prior to December 1, 2007 for additional 
compensation for a dependent child based upon school 
attendance is denied.  


REMAND

The Veteran contends that she is entitled to initial 
disability ratings in excess of 10 percent for her service-
connected right knee bursitis, left knee bursitis, low back 
disability, and right hip disability.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on these matters.  

The record demonstrates that the Veteran was last afforded a 
VA examination for these disabilities in December 2004.  The 
duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  When asked whether 
her disabilities had increased in severity since her last VA 
examination during her December 2009 hearing, the Veteran's 
response was "absolutely."  In light of this statement, and 
the passage of more than 5 years time since the Veteran's 
last examination, she must be provided with the opportunity 
to report for a more current VA examination.  

Additionally, while on remand, the Veteran should be provided 
with an opportunity to identify all current treatment for her 
service-connected disabilities.  After obtaining any 
necessary authorizations, attempts should be made to obtain 
all identified treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for her bilateral knee, back, 
and right hip disabilities and provide any 
necessary authorization forms for her 
private physicians.  After securing any 
necessary authorization forms, obtain all 
identified records not already contained 
in the claims file.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination(s) to determine to 
determine the current level of disability 
of her service-connected right knee 
bursitis, left knee bursitis, low back 
disability, and right hip disability.  The 
claims folder and a copy of this remand 
should be made available to the 
examiner(s) for review.  The examiner(s) 
should describe in detail all 
symptomatology associated with the 
Veteran's service-connected disabilities, 
including, but not limited to, any 
evidence of limitation of motion, 
instability, and any associated 
neurological involvement.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with these disabilities.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran likely experiences functional loss 
due to pain or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claims should be readjudicated based on 
the entirety of the evidence.  If the 
claims remain denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


